Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, new claims 25-451 are pending and examined below.

Information Disclosure Statement (IDS)
Two information disclosure statements submitted on 03/03/2020 ("03-03-20 IDS") and 06/24/2020 ("06-24-20 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 03-03-20 IDS and 06-24-20 IDS are being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: IMPROVED CONTACTS TO N-TYPE TRANSISTORS WITH X-VALLEY LAYER OVER L-VALLEY CHANNELS



Claim Rejections - 35 USC § 1022  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-31 and 33-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2016/0020209 A1 to Anderson et al. ("Anderson") as evidenced by Kiselev, A. A. et al. in "L-valley electrons in SiGe heterostructures: highly anisotropic and tunable Zeeman and Rashba-like spin splittings." ("Kiselev NPL").
Fig.  21 of Anderson has been annotated to support the rejection below: 	
[AltContent: textbox (Jxn)][AltContent: arrow][AltContent: textbox (S3)][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow][AltContent: textbox (S2)][AltContent: arrow]
    PNG
    media_image1.png
    356
    557
    media_image1.png
    Greyscale

Regarding independent claim 25, Anderson teaches an apparatus (see Fig. 21 for example) comprising:
	a first region 40 (para [0052] - "The epitaxial layer 40 may include a silicon germanium (SiGe) material, where the atomic concentration of germanium (Ge) may range from approximately 10% to approximately 80%.") over a substrate 102 (para [0041] - "a substrate 102"), wherein the first region 40 comprises a first semiconductor material (Ge-rich SiGe. Anderson teaches Si0.2Ge0.8 in para [0052]) having a L-valley transport energy band structure (As evidenced by Kiselev NPL, Ge-rich SiGe layer has a lowest electrons states that are formed by [Symbol font/0x44]L valley. See page 411, col. 1, first paragraph);
	a second region 210 (para [0081] - "a silicon cap layer 210 may be formed in direct contact with the epitaxial layer 40 as illustrated."; in particular, a bottom portion of the silicon cap layer 210 can be attributed to the recited "first region 210". Top portion of the silicon cap layer 210 is being attributed to the recited second region 210.) in contact with the first region 40 at a junction Jxn (interface between the top portion of the silicon cap layer 210 and the underlying Si0.2Ge0.8 epitaxial layer 40.), wherein the second region 210 comprises a second semiconductor material (Si) having a X-valley transport energy band structure (As evidenced by Kiselev NPL, Silicon-rich SiGe layer has a lowest electron states that are formed by [Symbol font/0x44]X valley. So, it necessarily flows from this that Si per se has the lowest electrons states that are formed by [Symbol font/0x44]X valley. Si is one of the materials that the Applicant discloses to have a X-valley transport energy band. See page 411, col. 1, first paragraph), wherein a <111> crystal direction of one or more crystals of the first and second semiconductor materials (para [0050] - "The epitaxial Jxn; and
	a metal 54 and/or 62 (para [0088] - "The second metal layer 62 may protect the first layer 54") adjacent to the second region 210, the metal 54 and/or 62 conductively coupled to the first region 40 through the junction Jxn. 
	Regarding claim 26, Anderson teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is substantially 45 degrees ((111) plane having the [111] crystal orientation) to a surface S1 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a top surface that is in the [100] direction of the (100) plane with respect to the (111) plane of the junction at the interface of layers 210 and 40.).
	Regarding claim 27, Anderson teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is substantially orthogonal to a surface S2 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a top surface that is in the [100] direction of the (100) plane with respect to the (111) plane of the junction at the interface of layers 210 and 40.).
	Regarding claim 28, Anderson teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is substantially parallel to a surface S3 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a 
	Regarding claim 29, Anderson teaches the junction Jxn that comprises a facet ((111) plane) of the first semiconductor material (of the epitaxial layer 40). 
	Regarding claim 30, Anderson teaches the first semiconductor material that comprises germanium (Ge-rich Si0.2Ge0.8 taught by Anderson comprises germanium).  
	Regarding claim 31, Anderson teaches the second semiconductor material (of the silicon cap layer 120) that comprises silicon. 

	Regarding independent claim 33, Anderson teaches a NMOS device (see Fig. 21 for example. Please note that the preamble of "NMOS" has been considered to not structurally distinguish the claimed device over that of Anderson, because no specific structure that makes a device an NMOS has been recited in the body of the claim. ) comprising:
	a first region 40 (para [0052] - "The epitaxial layer 40 may include a silicon germanium (SiGe) material, where the atomic concentration of germanium (Ge) may range from approximately 10% to approximately 80%.") over a substrate 102 (para [0041] - "a substrate 102"), wherein the first region 40 comprises a first semiconductor material (Ge-rich SiGe. Anderson teaches Si0.2Ge0.8 in para [0052]) having a L-valley transport energy band structure (As evidenced by Kiselev NPL, Ge-rich SiGe layer has a lowest electrons states that are formed by [Symbol font/0x44]L valley. See page 411, col. 1, first paragraph);
Jxn (interface between the top portion of the silicon cap layer 210 and the underlying Si0.2Ge0.8 epitaxial layer 40.), wherein the second region 210 comprises a second semiconductor material (Si) having a X-valley transport energy band structure (As evidenced by Kiselev NPL, Silicon-rich SiGe layer has a lowest electron states that are formed by [Symbol font/0x44]X valley. So, it necessarily flows from this that Si per se has the lowest electrons states that are formed by [Symbol font/0x44]X valley. Si is one of the materials that the Applicant discloses to have a X-valley transport energy band. See page 411, col. 1, first paragraph), wherein a <111> crystal direction of one or more crystals of the first and second semiconductor materials (para [0050] - "The epitaxial layer 40 may include any suitable semiconductor material having, for example, a [111] crystal orientation and a dopant concentration according to the characteristics of the semiconductor structure 100."; para [0097] - "It should be noted that the original [111] crystal orientation of the unmerged-source drain regions 42 is not altered during the silicidation process which may be an indication of a low-energy [111] plane controlling the silicidation reaction.") are substantially orthogonal to the junction Jxn; and
	a metal 54 and/or 62 (para [0088] - "The second metal layer 62 may protect the first layer 54") adjacent to the second region 210, the metal 54 and/or 62 conductively coupled to the first region 40 through the junction Jxn. 
Regarding claim 34, Anderson teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is substantially 45 degrees ((111) plane having the [111] crystal orientation) to a surface S1 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a top surface that is in the [100] direction of the (100) plane with respect to the (111) plane of the junction at the interface of layers 210 and 40.).
	Regarding claim 35, Anderson teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is orthogonal to a surface S2 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a top surface that is in the [100] direction of the (100) plane with respect to the (111) plane of the junction at the interface of layers 210 and 40.).
	Regarding claim 36, Anderson teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is substantially parallel to a surface S3 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a top surface that is in the [100] direction of the (100) plane with respect to the (111) plane of the junction at the interface of layers 210 and 40.).
	Regarding claim 37, Anderson teaches the junction Jxn that comprises a facet ((111) plane) of the first semiconductor material (of the epitaxial layer 40). 
	Regarding claim 38, Anderson teaches the first semiconductor material that comprises germanium (Ge-rich Si0.2Ge0.8 taught by Anderson comprises germanium).  
	Regarding claim 39, Anderson teaches the second semiconductor material (of the silicon cap layer 120) that comprises silicon.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over and further in view of Pub. No. US 2014/0027860 A1 to Glass et al. ("Glass").
	Regarding independent claim 41, Anderson teaches an integrated circuit device (see Fig. 21 for example) comprising:
	a channel region 40 (para [0052] - "The epitaxial layer 40 may include a silicon germanium (SiGe) material, where the atomic concentration of germanium (Ge) may range from approximately 10% to approximately 80%." Fig. 21 shows a inner portion of the epitaxial layer 40 that is surrounded by the gate structure 22) over a substrate 102 (para [0041] - "a substrate 102"), wherein the channel region 40 comprises a first semiconductor material (Ge-rich SiGe. Anderson teaches Si0.2Ge0.8 in para [0052]) having a L-valley transport energy band structure (As evidenced by Kiselev NPL, Ge-
	a gate stack 22 (para [0043] - "a gate structure 22") over the channel region 40; 
	a source region 210 (Fig. 21 shows an outer portion of the epitaxial layer 40 that has the metal layers 54, 62 formed on top as well as the silicon cap layer 210. Para [0081] - "a silicon cap layer 210 may be formed in direct contact with the epitaxial layer 40 as illustrated."; in particular, a bottom portion of the silicon cap layer 210 can be attributed to the recited "first region 210". Top portion of the silicon cap layer 210 is being attributed to the recited second region 210.) in contact with the channel region 40 at a junction Jxn (interface between the top portion of the silicon cap layer 210 and the underlying Si0.2Ge0.8 epitaxial layer 40.), wherein the second region 210 comprises a second semiconductor material (Si) having a X-valley transport energy band structure (As evidenced by Kiselev NPL, Silicon-rich SiGe layer has a lowest electron states that are formed by [Symbol font/0x44]X valley. So, it necessarily flows from this that Si per se has the lowest electrons states that are formed by [Symbol font/0x44]X valley. Si is one of the materials that the Applicant discloses to have a X-valley transport energy band. See page 411, col. 1, first paragraph), wherein a <111> crystal direction of one or more crystals of the first and second semiconductor materials (para [0050] - "The epitaxial layer 40 may include any suitable semiconductor material having, for example, a [111] crystal orientation and a dopant concentration according to the characteristics of the semiconductor structure 100."; para [0097] - "It should be noted that the original [111] crystal orientation of the unmerged-source drain regions 42 is not altered during the silicidation process which Jxn; and
	a metal 54 and/or 62 (para [0088] - "The second metal layer 62 may protect the first layer 54") adjacent to the source region 210, the metal 54 and/or 62 conductively coupled to the channel region 40 through the junction Jxn. 
	Anderson does not disclose a system that combines its integrated circuit device to a display subsystem and wireless communication interface. 
	Glass teaches a computing system 1000 that implements (i) a communication chip 1006 that incorporates a fin-based transistors integrated into one or more chips such as communication chip 1006 that "enables wireless communications" (para [0046]) and (ii) a display subsystem (Touchscreen Display; see Fig. 12).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the integrated circuit device of Anderson to the computing system 1000 taught by Glass, because “all the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).
Regarding claim 42, Anderson further teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is substantially 45 degrees ((111) plane having the [111] crystal orientation) to a surface S1 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a top surface that is in the [100] direction of the (100) plane with respect to the (111) plane of the junction at the interface of layers 210 and 40.).
	Regarding claim 43, Anderson further teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is orthogonal to a surface S2 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a top surface that is in the [100] direction of the (100) plane with respect to the (111) plane of the junction at the interface of layers 210 and 40.).
	Regarding claim 44, Anderson further teaches the substrate 102 (silicon) that has cubic crystallinity and wherein the junction Jxn is substantially parallel to a surface S3 of the first region 40 nearest to a (100) plane of the substrate 102 (Silicon substrate 102 has a top surface that is in the [100] direction of the (100) plane with respect to the (111) plane of the junction at the interface of layers 210 and 40.).
	Regarding claim 45, Anderson teaches the junction Jxn that comprises a facet ((111) plane) of the first semiconductor material (of the epitaxial layer 40). 
	




Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 32 is objected to, but would be allowable if (i) its base claim 25 is amended to include all of the limitations of claim 32 or (ii) claim 32 is rewritten in independent form to include all of the limitations of its base claim 25.
Claim 40 is objected to, but would be allowable if (i) its base claim 33 is amended to include all of the limitations of claim 40 or (ii) claim 40 is rewritten in independent form to include all of the limitations of its base claim 33.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2017/0133286 A1 to Sung et al.
Pub. No. US 2016/0204276 A1 to Dasgupta et al.
Pub. No. US 2013/0285129 A1 to Jensen et al.
Patent No. US 9,202,916 B2 to Huang et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                     12 November 2021

	

	

 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the preliminary amendment filed on 03/03/2020, the Applicant canceled claims 1-24 and added new claims 25-45.
        2 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status